Case: 21-50467     Document: 00516249301         Page: 1     Date Filed: 03/22/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 21-50467                          March 22, 2022
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Carlos Alberto Zamudio,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 1:18-CR-410-17


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Carlos Alberto Zamudio pleaded guilty of conspiring to possess with
   the intent to distribute cocaine. He was sentenced to twelve months and one
   day of imprisonment and three years of supervised release. Shortly before he




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50467       Document: 00516249301          Page: 2   Date Filed: 03/22/2022




                                     No. 21-50467


   was sentenced, Zamudio filed a motion to withdraw his guilty plea. He now
   appeals the district court’s denial of that motion.
            In his motion to withdraw his guilty plea, Zamudio raised claims that
   implicated the knowing and voluntary nature of his guilty plea and waiver and
   suggested that they were the result of ineffective assistance of counsel. As
   such Zamudio’s appeal is not barred by the waiver-of-appeal provision in his
   plea agreement. See United States v. Strother, 977 F.3d 438, 442-43 (5th Cir.
   2020).
            A defendant may withdraw a guilty plea after it has been accepted by
   the district court but before sentencing if he shows a “fair and just reason”
   for seeking withdrawal. Id. at 443. We review the district court’s denial of a
   motion to withdraw a guilty plea for abuse of discretion. Id.
            A review of the record, Zamudio’s arguments, and the district court’s
   consideration of the factors originally set forth in United States v. Carr, 740
   F.2d 339, 343-44 (5th Cir. 1984), shows that the district court did not abuse
   its discretion in denying Zamudio’s motion. See Strother, 977 F.3d at 443-47.
            Zamudio’s conviction and sentence are AFFIRMED.




                                          2